                                                                   ---   -     ----------- ----- -- -----   ------   ---   ____ .. ___                 -----~-~-·--~--------------    -   ------

          '   ~

·"'   AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                            Page I of I



                                           UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                                             JUDGMENT IN A CRIMINAL CASE
                                                                                                     (For Offenses Committed On or After November I, 1987)
                                             V.

                                    Hernan Ramirez-Leon                                              Case Number: 3:19-mj-21411

                                                                                                     Frank A Balistrieri
                                                                                                     Defendant's At~             -~·




      REGISTRATION NO. 84265298
                                                                                                                                     tr=~t.EO
      THE DEFENDANT:                                                          MAR 2 G2019
       IZI pleaded guilty to count(s) 1 of Complaint
       0 was found guilty to count(-s)---------------+\--CL-~·-:r_-:_\<"-  ... -;,~-.,,.-
                                                                                      ....-'.-~.--~~-,':~;'J-~~;~1-y""'fo.g;"'""~N-IA-1\f----
                                .                                ~suLIE-;;\, L.io' · · v.                        ~~TY~
                  illcra~~~~~                                                                                          ·BY           ......... ---·    -·--· --·- -· -       _.
                  Accordingly, the defendant is adjudged ~ilty of such count(s), which l'ivofve.the following offense(s):

      Title & Section                     Nature of Offense                                                                                      Count Number(s)
      8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                                            1

       D The defendant has been found not guilty on count(s)
                                                                                          --------------------
       0 Count(s)                                                                                     dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                        d TIME SERVED                                         D                                                       days

       IZI Assessment: $10 WAIVED IZI Fine: WAIVED
       IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.
       D Court recommends defendant be deported/removed with relative,                            charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                 Tuesday, March 26, 2019
                                                                                                 Date of Imposition of Sentence
                         }.
                  .     .;~·-
                          :


                       nuVM
                                I
                                \
      Received ....-1• ,/ - - - - - - -
                                          ------
                                                                                                   l!!V'
                                                                                                 HONORABLE F. A. GOSSETT III
                                                                                                 UNITED STATES MAGISTRATE JUDGE


      Clerk's Office Copy                                                                                                                                    3:19-mj-21411
